                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION
    ALLAEDHIN QANDAH                  )
                                      )
          Plaintiff,                  )
                                      )
    v.                                )         Cause No. 4:20-CV-53 JCH
                                      )
    ST. CHARLES COUNTY, et al.        )
                                      )
         Defendants                   )
                                      )

                                MEMORANDUM AND ORDER

        This case was initially filed with the Court as Cause No. 4:18CV171 JCH. The Court on

January 13, 2020 granted the Defendant’s Motion to Sever and opened the instant case with regard

to Plaintiff Qandah. (ECF No. 10). This matter is before the Court on Plaintiff Qandah’s Motion

for Sanctions against Defendant Jeffery Cast for Spoliation of Evidence. 1 (ECF No. 6). The matter

is fully briefed and ready for disposition.

                                         BACKGROUND

        In the instant case, Plaintiff alleges misconduct by individual correctional officers in the

St. Charles County Department of Corrections as well as Monell claims against St. Charles County.

(ECF No. 7, at 2). Plaintiff specifically alleges that Defendant Cast, a correctional officer, unlocked

a cell door to allow another inmate to enter and attack Plaintiff. Id. Plaintiff further alleges that

Defendant Cast allowed for the attack due to animus related to Plaintiff’s faith. Id. In July of 2019,

Plaintiff became aware of statements posted publicly by Defendant Cast on his Facebook page on



1
 While Plaintiff’s Motion which was originally filed in 4:18CV171 JCH and was styled as being
brought by Plaintiff Smith and Plaintiff Qandah, there are no remaining claims against Defendant
Cast in Cause No. 4:18CV171 JCH. The Court rules on the Motion for Sanctions refilled as ECF
No. 6 in 20CV53 JCH in so much as it pertains to Plaintiff Qandah’s claims against Defendant
Cast.

                                                  1
or around February 2017. (ECF No. 7, at 1). Plaintiff served their Third Request for Production of

Documents and requested that Defendant Cast produce those posts and others with similar content.

Id. Plaintiff alleges that Defendant Cast instead deleted the requested posts from his Facebook

Page. Id.

        Defendant Cast initially objected to producing his Facebook content, but on September 5,

2019, Plaintiff states that Defendant Cast agreed to produce his Facebook profile in full. Id. at 3.

Defendant Cast produced a download of his Facebook profile on October 4, 2019. Id. Plaintiff

asserts that the download of Defendant Cast’s Facebook failed to contain a readable record of his

Facebook posts. Id. Plaintiff asserts that Defendant Cast then agreed to produce the full record of

his Facebook posts through PDF format. Defendant did not produce the PDF. Id. Plaintiff filed a

Motion to Compel on November 4, 2019. See, 4:18-CV-171 JCH (ECF No. 72). This Court granted

the Motion and Defendant Cast produced his Facebook posts. (ECF No. 7, at 3). Plaintiff now

alleges that the February 2017 posts were not part of the produced documentation and therefore

were deleted. Id., at 3. Plaintiff argues that sanctions ought to be imposed against Defendant Cast

for the deletion of the posts.

                                           DISCUSSION

        Federal Rule of Civil Procedure 37 allows a party to move for an order compelling

disclosures or discovery. Fed. R. Civ. P. 37(a)(1).

                        If electronically stored information that should have been preserved in the
                        anticipation or conduct of litigation is lost because a party failed to take
                        reasonable steps to preserve it, and it cannot be restored or replaced through
                        additional discovery, the court:
                        (1) Upon finding of prejudice to another party from loss of the information,
                            may order measures no greater than necessary to cure the prejudice; or
                        (2) Only upon a finding that the party acted with the intent to deprive
                            another party of the information’s use in litigation may: (a) presume that
                            the lost information was unfavorable to the party; (b) instruct the jury




                                                  2
                             that it may presume the information was unfavorable to the party; or (c)
                             dismiss the action or enter a default judgement.
Fed. R. Civ. P. 37(e).

        Plaintiff must first demonstrate prejudice. Once prejudice has been demonstrated the court

may order sanctions necessary to cure the prejudice. Defendant argues that Plaintiff has not met

this burden. (ECF No. 8). Plaintiff argues that the missing Facebook information prejudices him.

Plaintiff states that the spoliation of relevant evidence creates prejudice to the Plaintiff. (ECF No.

7, at 1). Plaintiff asserts that the missing Facebook posts amount to prejudice because Plaintiff

cannot know what information beyond the statements previously identified by the Plaintiff were

destroyed. Id., at 7. Plaintiff specifically states,

                While similar posts remain on Defendant Cast’s Facebook account, Plaintiffs have
                no way of knowing whether Defendant Cast deleted content that was significantly
                more adverse to his interests. Plaintiffs have no way of knowing whether Defendant
                Cast deleted vitriolic content related to Plaintiffs specifically, such as content
                related to why he opened Mr. Qandah’s cell door. Defendant Cast could have also
                deleted content related to excessive force or medical deprivation, which is at issue
                in Plaintiffs’ Monell claims.
Id., at 7.
         Plaintiff additionally points the court to cases suggesting that the spoliation of relevant

evidence necessary to prove one’s case is the essence of prejudice. Id., 5-7 (citing Claredi

Corporation v. SeeBeyond Technology Corporation, 4-04-CV-01304 RWS, 2010 WL 11579710

at *12-13 (E.D. Mo. Mar. 8, 2010)( The special master held that there was evidence of prejudice

because the plaintiff could not point to exactly what was destroyed. that the plaintiff was not

prevented from making its case, but it would be more difficult due to the spoliation, which is the

“essence of prejudice.”))

        Defendant argues that Plaintiff must show more than the absence of relevant documents to

demonstrate prejudice. (ECF No. 8, at 5). Defendant asserts that Plaintiff must also show that the

evidence would have been helpful in proving its claims and defenses. Id. (citing, Claredi at *12).




                                                       3
Defendant argues that Plaintiff fails to demonstrate the allegedly missing posts would help in

proving their claims. The Court finds that Plaintiff has demonstrated prejudice in this case. Plaintiff

was aware of publicly available Facebook posts that were relevant to the litigation, and that

indicated an alleged motive of Defendant Cast’s actions. Absence of these posts does amount to

some prejudice against the Plaintiff.

       To impose the most stringent sanctions, a movant generally needs evidence that the

opposing party acted in bad faith such as an intent to suppress the truth. Gallagher v. Magner, 619

F.3d 823, 845 (8th Cir. 2010)(citing Morris v. Union Pac. R.R., 373 F.3d 896, 901 (8th Cir. 2004)).

“‘Intent is rarely provided by direct evidence, and a district court has substantial leeway to

determine intent through consideration of circumstantial evidence, witness credibility, motives of

the witnesses in a particular case, and other factors.’” Fid. Nat. Title Ins. Co. v. Captiva Lake Inv.,

LLC, 4:10-CV-1890 CEJ, 2015 WL 94560, at *2 (E.D. Mo. Jan. 7, 2015)(quoting Greyhound

Lines, Inc. v. Wade, 485 F.3d 1032, 1035 (8th Cir. 2007)). A district court may impose sanctions

without an explicit finding of bad faith if “a party destroys specifically requested evidence after

litigation has commenced.” Gallagher, 619 F.3d at 845. (citing Stevenson v. Union Specific R.

Co., 354 F.3d 739, 749–50 (8th Cir. 2004)).

       Defendant points to Defendant Casts’ deposition and their attempts to comply with

Plaintiff’s requests for production as evidence that Defendant has not acted in bad faith. (ECF No.

8, at 3)(citing, Deposition of Defendant Cast, ECF No. 8-1, p. 309 in which Defendant Cast states

“No I – I haven’t deleted any.”). Defendant further states that one of the five original posts

requested by the Plaintiff was produced and that through additional discovery three additional

posts were produced. (ECF No. 8, 3-4).




                                                  4
        Plaintiff in his reply brief concedes that spoliation is no longer an issue in this case but

nonetheless argues that the motion for sanctions ought to be granted due to the delay and expense

incurred due to this motion, and requests that the Court order Defendant to make his Facebook

page available for inspection by the Plaintiff and order attorney’s fees for such inspection. (ECF

No. 9). Although the production of such documents was delayed, Plaintiff has not shown that the

documents were intentionally destroyed or kept from Plaintiff in bad faith. In fact, from the

briefings it appears that the Facebook posts initially requested have been located and produced.

Therefore, stringent sanctions are not appropriate in this case. The Defendant shall be ordered to

make the Facebook page available for the inspection of the Plaintiff within a reasonable timeframe

surrounding the alleged events to assure the Plaintiff that relevant posts related to their request for

production have been made available. No attorney’s fees or further sanctions will be ordered in

this case.

                                          CONCLUSION
Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Sanctions (ECF No. 6) is

GRANTED in part and DENIED in part.

        IT IS FURTHER ORDERED that the Defendant shall make the Facebook page in

question reasonably available to the Plaintiff for inspection.



Dated this 2nd day of April 2020
                                                                          /s/ Jean C. Hamilton
                                                                        JEAN C. HAMILTON
                                                             UNITED STATES DISTRICT JUDGE




                                                  5
